Citation Nr: 1135421	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-02 688	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, dysthymic disorder, depression, major depression, depressive disorder not otherwise specified (NOS), major depressive disorder, anxiety, anxiety NOS, anxiety disorder, generalized anxiety disorder, panic disorder, bipolar affective disorder, adjustment disorder, impulse control disorder, obsessive compulsive disorder, and somatoform pain disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction subsequently was transferred to the RO in Salt Lake City, Utah.

In October 2009, a Travel Board hearing was convened before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This matter previously came before the Board in November 2009.  At that time, the issue on appeal was characterized as entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.  A remand for additional development was directed.

Also in 2009, the United States Court of Appeals for Veterans Claims held in Clemons v. Shinseki, 23 Vet. App. 1, that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  The Veteran files a claim for the affliction his mental condition, whatever that is, causes his, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim of entitlement to service connection a mental condition.  The medical evidence of record indicates that he has been diagnosed with dysthymia, dysthymic disorder, depression, major depression, depressive disorder NOS, major depressive disorder, anxiety, anxiety NOS, anxiety disorder, generalized anxiety disorder, panic disorder, bipolar affective disorder, adjustment disorder, impulse control disorder, obsessive compulsive disorder, and somatoform pain disorder.  Therefore, the Board has reframed the issue on appeal as one of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, as well as each of the other aforementioned conditions.

This matter once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder must be remanded a second time.  The Board sincerely regrets the additional delay, but adjudication cannot proceed without further development.

The Veteran contends that he first manifested psychiatric symptoms during service and that such symptoms have persisted ever since.

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Once VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, it must be based upon consideration of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  It also must include the basis/rationale for any conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

In November 2007, the Veteran was afforded a VA mental disorders examination.  The claims file was reviewed by the examiner.  The Veteran also was interviewed.  Following psychiatric assessment, dysthymic disorder and generalized anxiety disorder were diagnosed.  The examiner opined with respect to etiology that these disorders were not related to or the result of service.  Service treatment records containing provisional diagnoses of psychiatric disorders but a subsequent indication that no such disorder existed were referenced in this regard.

The claims file contained VA treatment records dated through July 2007 and pertinent private treatment records at the time of this examination.  VA treatment records dated through February 2011 as well as voluminous Social Security Administration records subsequently were associated with the claims file.  It follows that the etiology opinion provided was not based upon full consideration of the Veteran's history as it stands now.

The basis for the examiner's etiology opinion was set forth, albeit not in great detail.  Given that the Veteran's history was not described sufficiently, the etiology opinion was incomplete.  The etiology opinion further was incomplete because it did not address with specificity the Veteran's contention regarding how his psychiatric condition is related to his service.

Another VA mental disorders examination was afforded to the Veteran in March 2011.  Once again, the examiner reviewed the claims file and interviewed the Veteran.  Depressive disorder NOS was diagnosed following psychiatric assessment.  It was noted that the Veteran appeared to have had emotional issues prior to, during, and following service.  No etiology opinion was provided by the examiner, however, even though such an opinion was requested.  The deficiencies pointed out above thus were not cured.

As such, neither the November 2007 nor the March 2011 VA mental disorders examinations permits the Board to adjudicate the Veteran's claim in a fully informed manner.  Both therefore are inadequate.  A remand is necessary so that another VA medical examination which is adequate can be undertaken.


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall opine as to whether or not the Veteran has any acquired psychiatric disorders in conformity with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

For each such disorder diagnosed, the examiner shall address the following questions with respect to etiology of any psychiatric diagnosed: 

A. State whether any psychiatric disorder clearly and unmistakably existed prior to service. 

B. For any disorder that clearly and unmistakably existed prior to service, state whether it was clearly and unmistakably aggravated by service (i.e., permanently increased in severity during service).  

C. For any psychiatric disorders that did not exist prior to service, state whether it is at least as likely as not that the disorder:  (i) was incurred during the Veteran's service, (ii) is related to such service via continuity of symptomatology, or (iii) otherwise is related to such service. 

A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis provided and etiology opinion rendered.  Each of the above actions shall be documented fully in an examination report.

3.  Finally, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


